Title: From George Washington to Charles, marquis de La Rouërie Armand Tuffin, 3 November 1783
From: Washington, George
To: Armand Tuffin, Charles, marquis de La Rouërie


                  
                     Dear sir
                     Rocky Hill Novr 3d 1783
                  
                  I enclose you a Resolution of Congress which has passed on the 29th of last month, and transmitted to me yesterday, by this you will observe the necessity I am under of requesting you to discharge the Legion under your Command as soon as possible—on application to the War Office in Philadelphia you may be supplied with the necessary blank discharges.  I am sr
                  
                     G.W.
                  
               